IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 135 MM 2014
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
MARQUIS RASHEEN MOSLEY,       :
                              :
              Petitioner      :


                                      ORDER



PER CURIAM

      AND NOW, this 23rd day of October, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.